Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 7, 1991, convicting defendant, after a jury trial, of murder in the *449second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
Any prejudice caused by the prosecutor’s improper statement during summation suggesting that the voluntariness of defendant’s videotaped confession introduced at trial had already been decided in a pretrial hearing was eliminated by the court’s sustaining of defendant’s objection thereto and immediate curative instructions, to which defendant lodged no objection, and its extensive charge on the subject of the voluntariness defendant’s confession. In any event, the statement was harmless beyond a reasonable doubt in view of the overwhelming evidence of defendant’s guilt, including the medical evidence, the testimony of the victim’s granddaughter placing defendant at the scene of the crime, defendant’s statement to the Emergency Medical Service worker that he had an argument with this mother at the time of her death, as well as overwhelming evidence of the voluntariness of defendant’s statement itself (see, People v Brainard, 56 AD2d 633). Concur—Ellerin, J. P., Kupferman, Ross, Williams and Tom, JJ.